2DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
This application is in condition for allowance except for the presence of claims 13-17 and 24-30 directed to inventions non-elected without traverse.  Accordingly, claims 13-17 and 24-30 have been cancelled.
Permission for this cancelation of claims was given in an interview with Jordan Gottdank on 11/2/21.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Jordan Gottdank on 11/2/21.

The application has been amended as follows utilizing the claims filed on 10/25/21:

Claim 1 at line 5 after “"the aperture configured to receive” delete –[[one or more]]– and insert –[two or more]–

Key: [[text]] = deleted text; [text] = inserted text


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: in the remarks filed on 10/25/21 applicant argues that the Michelson reference (US Patent Pub. 20040034353A1) does not disclose wherein the aperture in the central post in conjunction with the locking screw is configured to retain the post engaging members of two or more secondary components within the aperture simultaneously as is now disclosed in claims 1 and 18 (Remarks Pg.9-12).  Instead, the center post of Michelson as shown in Fig. 1 and 35 is only capable of receiving a single plate within the aperture of the implant.  The examiner finds the applicant’s arguments persuasive and therefore the application should be allowed since none of the references or reasonable combinations thereof could be found which disclose or suggest all of the features of the claims and there is no reasonable motivation to modify the art of record to have all the limitations of the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCELA I SHIRSAT whose telephone number is (571)270-5269. The examiner can normally be reached M-F 9:00am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on 571-272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MARCELA I. SHIRSAT/Primary Examiner, Art Unit 3775